Citation Nr: 0013156	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center
in Wichita, Kansas



THE ISSUE

The propriety of the initial 10 percent rating assigned 
following the grant of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from April 1959 to January 
1963 and from August 1963 to January 1986.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the RO which 
granted service connection and assigned a 10 percent for 
PTSD, effective on October 27, 1997.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected PTSD is shown to more 
nearly approximate a level of disability consistent with that 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) and is shown to be manifested by 
anxiety, depression, nightmares, insomnia and irritability.  

3.  The veteran's service-connected PTSD is not shown to be 
productive of occupational and social impairment with reduced 
reliability and productive flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; memory 
impairment; impaired judgment or abstract thinking and 
difficulty in establishing and maintaining effective work and 
social relationships.  




CONCLUSION OF LAW

The medical evidence supports the veteran's dissatisfaction 
with the initial 10 rating assigned following the grant of 
service connection for service-connected PTSD in that the 
criteria for a rating of 30 percent, but not more are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.126, 4.129, 4.130 
including Diagnostic Code 9411 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In a February 1998 rating decision, the RO granted service 
connection and assigned a 10 percent evaluation for PTSD.  
The veteran contends that his PTSD is severe enough to 
warrant the assignment of a rating in excess of 10 percent.  

A careful review of the medical evidence shows that the 
veteran received a psychiatric evaluation from a Medical 
Center in October 1997.  The veteran presented with 
complaints of disturbing dreams of Vietnam, night sweats, 
flashbacks, survivors guilt, irritability, periods of low 
mood, inexplicable anger/rage, some hostility towards and 
alienation from people/society.  The veteran also had 
symptoms of hyper-vigilance around crowds and harbored some 
resentment towards Vietnamese people.  The veteran indicated 
that the above mentioned symptoms had been present for at 
least ten years following his discharge from active duty in 
1986.  The veteran's current medications included that of 
Prozac.

The examiner noted that the veteran had been married to his 
first and only wife for 35 years and they had two children.  
The veteran reported that he got along well with his family, 
but that he had on occasion been verbally explosive and 
abusive towards his wife.  The veteran's interests included 
working on his computer, hunting, fishing and doing yard 
work.  The veteran reported that he and his wife had been 
successfully running their own air conditioning/heating 
business for ten years.  

The VA mental status examination revealed a cooperative, 
neatly dressed veteran with good eye contact.  His speech was 
of normal rate, volume and rhythm without 
exhilaration/pressure or slowing.  The veteran was coherent, 
relevant and goal directed.  The veteran was fully oriented.  
The veteran's thought processes were linear without flight of 
ideas, loosening of association or tangentiality.  Though 
content was remarkable for preoccupation with issues related 
to his Vietnam war experience as well as the way he, as a 
veteran, was treated by society.  He also spoke poignantly 
about not wanting to be associated with Vietnam veterans the 
way he perceived some of them - homeless, disheveled, and not 
self-sufficient.  The veteran talked with pride about his own 
service in the military.  His mood was one of mild depression 
with some dysphoria.  His affect was mood congruent.  The 
veteran denied suicidal ideation, plan or intent, but 
acknowledged upon questioning that he had suicidal thoughts 
in the past.  The veteran denied homicidal ideation or 
impulses to hurt or harm others.  His judgment and insight 
were good.  The veteran was of high average intelligence and 
general fund of knowledge was consistent with education.  
Recent and remote memory appeared to be intact as per his 
ability to give history and stay on track with the interview.  
Motivation for treatment was quite high.  Diagnosis was that 
of PTSD, chronic, moderate to severe; depression not 
otherwise specified versus dysthymia.  

The veteran underwent group-administered psychological 
testing in November 1997.  The veteran identified three 
"extreme" problem areas as memory difficulties, inability 
to talk about war experiences and fear of losing others who 
were close to him.  Problems identified as "serious" 
included those of avoiding memories of combat, feeling numb 
and unemotional about almost everything, depression, an over-
concern with justice for veterans and fear of hurting someone 
close to him.  The items endorsed suggested symptoms of PTSD.  
The veteran was functioning at the low end of the high 
average range of intellectual abilities.  He showed greater 
strength in assessment of verbal abilities than in abstract 
reasoning.  This suggested that the assessment of his 
abilities may have been low due to concentration difficulties 
or low frustration tolerance which may have been interfering 
with his intellectual processing.  The veteran experienced 
severe depression and anxiety.  The veteran's attempts to 
deal with his inner turmoil were met with irritable, grouchy, 
and stubborn reactions.  The veteran worried almost 
constantly, was self-critical, and felt guilty.  The level of 
distress and depression was such that suicidal ideation was 
likely present and should be monitored.  

The veteran's though processes were also affected by his 
emotional distress.  The veteran got confused easily, was 
forgetful and could have difficulty with concentration and 
attention.  His ruminations and worries made it difficult for 
the veteran to make decisions.  There was no evidence of 
formal thought disorder.  The veteran tended to isolate 
himself and withdraw from others.  The veteran had difficulty 
with close relationships and had trouble trusting others.  
The veteran did not like to talk about his problems.  A 
likely diagnosis of PTSD was based upon the symptoms noted.  

In an October 1997 VA Intake Report, the veteran was 
interviewed by the PTSD clinical team.  The veteran reported 
that he had been attending private therapy, but that his 
doctor referred him to the VA because of the excellent PTSD 
program.  The veteran expressed much problem with rage and 
thoughts of depression, but had not acted on any self-
destructive or homicidal ideation.  The veteran did not have 
homicidal thinking and had had recent self-destructive 
thinking; but would not do anything to harm his life.  The 
veteran reported nightmares with sweats and flashbacks and 
survivor's guilt.  The veteran was married with two children.  
The veteran described the relationship between he and his 
children as "excellent."  The plan was to set the veteran 
up for assessment for outpatient referral to the PTSD 
program.  

A January 1998 letter from C. Louis Klobasa, M.D., the 
veteran's private treating psychiatrist, summarized the 
veteran's treatment process.  Dr. Klobasa indicated that he 
had seen the veteran over a number of years for treatment of 
symptoms of major depression compounded by anxiety.  Dr. 
Klobasa prescribed Prozac for depression and Xanax for 
anxiety.  Dr. Klobasa noted that the veteran's ability to 
function seemed to vary, dependent upon the degree of 
depression, attendant anxiety and amount of stress.  When the 
veteran's symptoms were minimal, he was able to go about his 
daily life with minimal impairment at home and functioned at 
his air-conditioning/heating business.  On bad days, the 
veteran had been found to be incapable of meeting the demands 
at his job, and had found himself doing all he could to keep 
up with the basic demands of daily life at home.  

The veteran was afforded a VA examination in January 1998.  
At that time, the veteran reported continuing in his self-
employed status.  The frequency of the veteran's symptoms 
occurred at least once per week.  Subjective complaints 
included those of rage, depression, destructive feelings, 
flashbacks and exaggerated startle response.  The mental 
status examination revealed that the veteran met the DSM-IV 
diagnostic criteria for PTSD.  The veteran had sleep 
disturbance.  There was no impairment in terms of the 
veteran's communication. And there was no evidence of 
delusions.  The veteran had prior suicidal ideations which 
led to the initial treatment with antidepressant medication 
which the veteran had taken over the last ten years.  The 
veteran had no memory impairment and was oriented.  There was 
no deterioration in personal appearance and there was no 
ritualistic behavior.  There was no evidence of panic 
attacks.  The veteran's mood had been one of almost a chronic 
depression.  Diagnosis was that of PTSD and dysthymic 
disorder, based on chronic, depressive symptomatology.  The 
veteran's GAF score was that of 60.  

A medical record/progress note dated January 1998 shows that 
the veteran was afforded a history and physical.  The veteran 
reported feeling "bad all the time."  The veteran reported 
insomnia, night sweats, dreams, and depression.  The veteran 
was medicated with Prozac and Alprazolam for anxiety.  Other 
symptoms included avoidance of thoughts about Vietnam and 
activities, places or people that aroused recollections of 
trauma in Vietnam.  The veteran had markedly diminished 
interest in participation in significant activities.  The 
veteran felt detached and isolated except from his wife.  The 
veteran had a sense of foreshortened future, outbursts of 
anger, difficulty concentrating, hypervigilance and 
exaggerated startle response.  

The mental status examination revealed that the veteran did 
not exhibit a flight of ideas or rapid thinking.  His thought 
content was goal directed.  His associations were not 
tangential, circumstantial, or rambling.  There was no 
evidence of though blocking, insertion or broadcasting.  
There was no evidence on delusions, preoccupations, or 
obsessions, other than what would be part of his PTSD.  There 
were no signs of a formal thought disorder.  The veteran was 
alert and oriented in all three spheres.  His immediate and 
remote memory appeared to be intact.  There were no signs of 
confabulations.  Judgment and insight was good.  The veteran 
was not suicidal or homicidal, but had prior suicidal 
thinking, without plan.  


II.  Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a veteran claims that a service-connected 
disability is more severely disabling than as rated, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is satisfied that all 
relevant evidence has been obtained and that no further 
assistance to the veteran with respect to this claim is 
required to comply with 38 U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (1999).  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  Otherwise, the lower rating will be 
assigned.  Id

The veteran's service-connected PTSD is currently rated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  Under that diagnostic code, a 
100 percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment 
or abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 30 percent evaluation requires occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactory, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
warranted where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  38 C.F.R. § 4.130 including 
Diagnostic Code 9411 (1999).  

Based on its review of the record, the Board finds that the 
service-connected disability picture referable to PTSD is 
shown to more nearly approximate that of occupational and 
social impairment due to symptoms causing no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  The 
medical evidence shows that the veteran suffers from 
depression and anxiety and has difficult at times with 
irritability and rage at work and home.  Thus, a 30 percent 
rating is for application under the provisions of 38 C.F.R. § 
4.130, including Diagnostic Code 9411.  

However, the medical evidence of record does not show that 
the veteran currently exhibits symptoms sufficient to support 
the assignment of a rating greater than 30 percent, such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands, impairment of 
short-and long-term memory; impaired judgment or abstract 
thinking; disturbances of motivation and mood with resulting 
difficulty in establishing and maintaining effective work and 
social relationships.  The veteran has been self-employed in 
the air-conditioning/heating business since completing his 
long period of active service, has been married to the same 
woman for many years, and has reported having an excellent 
relationship with his two children.  

In summary, the preponderance of the evidence supports the 
assignment of an increase rating of 30 percent, but not 
higher, for the service-connected PTSD.  

Finally, the Board has considered whether the veteran is 
entitled to a "staged" rating for her service-connected 
disorder as prescribed by the Court in Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board finds that the veteran's 
service-connected PTSD is shown to have warranted the 
assignment of a 30 percent rating during the course of the 
entire appeal.  



ORDER

An increased rating of 30 percent, but not more, for the 
service-connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

